Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a 371 of PCT/IB2018/060335 12/19/2018, is acknowledged. 
Status of Claims
Claims 9 and 14-17 are currently pending in the application. Claims 1-8 and 10-13 have been cancelled.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 02/19/2021, which has been entered in the file.
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claim 9 and 14-17 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (the closest art WO 2009/040080, IDS) and there is no suggestion or motivation to modify any prior art compound to obtain the instantly claimed the 
    PNG
    media_image1.png
    297
    294
    media_image1.png
    Greyscale
etc. which may be useful for preparing intermediates for the synthesis of optically active beta-amino alcohols. Therefore, the instant claims 9 and 14-17 are found allowable over the prior art of record.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  The Unofficial fax phone number for this Group is (703) 308-7922. The Official fax phone number for this Group is (571) 273-8300. When filing a FAX in Technology Center 1600, please indicate in the Header (upper right) “Official” for papers that are to be entered into the file, and “Unofficial” for draft documents and other communications with the PTO that are not for entry into the file of the application. This will expedite processing of your papers.
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626